Title: Acrostic from Benjamin Franklin (the Elder), 15 July 1710
From: Franklin, Benjamin, Sr.
To: 

Sent To B.F. in N. E. 15 July 1710

Be to thy parents an Obedient son;
Each Day let Duty constantly be Done;
Never give Way to sloth or lust or pride
If free you’d be from Thousand Ills beside.



  
Above all Ills be sure Avoide the shelfe:
Mans Danger lyes in Satan, sin and selfe.
In vertue, Learning, Wisdome progress make.
Nere shrink at suffering for thy saviours sake;
Fraud and all Falshood in thy Dealings Flee;
Religious Always in thy station be;
Adore the Maker of thy Inward part:
Now’s the Accepted time, Give him thy Heart.
Keep a Good Conscience, ’tis a constant Frind;
Like Judge and Witness This Thy Acts Attend.
In Heart with bended knee Alone Adore
None but the Three in One Forevermore.

